Exhibit 10.1



January 16, 2019


Mr. Kevin Clark
c/o Cross Country Healthcare, Inc.
5201 Congress Avenue
Boca Raton, Florida 33487


Dear Mr. Clark:
Cross Country Healthcare, Inc., a Delaware corporation (the “Company”), hereby
agrees to employ you, and you hereby agree to accept such employment, under the
following terms and conditions:
1.            Term of Employment.
Except for earlier termination as provided in Section 9 below, this Agreement
shall be effective for a period commencing on January 16, 2019 (the “Effective
Date”) and terminating on December 31, 2021; provided, however, that this
Agreement shall be automatically renewed for successive one (1) year periods
unless either party to this Agreement provides written notice of non-renewal to
the other party at least ninety (90) days prior to the expiration of the then
current employment period.  The period of time between the Effective Date and
the termination of your employment hereunder will be referred to herein as the
“Employment Term.”
2.            Compensation.
(a)          You will be compensated for all services rendered by you under this
Agreement at the rate of $825,000 per annum, payable in such manner as is
consistent with the Company’s payroll practices for executive employees.  Prior
to each anniversary of the Effective Date, the Company’s Board of Directors (the
“Board”), or Compensation Committee of the Board (the “Compensation Committee”),
will review and consider in its sole discretion whether to increase (but not
decrease) the base salary payable to you hereunder.  Your annual rate of base
salary as increased herein from time to time, is hereinafter referred to as the
“Base Salary”.
(i)            For each calendar year during the Employment Term, you will be
eligible to participate in the Company’s annual bonus plan at opportunity levels
to be defined by the Compensation Committee, with a target bonus of no less than
100% of Base Salary (the “Target Annual Bonus Percentage”) and a maximum bonus
of no more than 180% of Base Salary (the “Bonus”).  Any bonuses will be paid by
the Company no later than March 15 of the year immediately following the
applicable bonus period.  Except as otherwise provided herein, you must be
employed by the Company or its affiliates on the day any bonus is paid to earn
any part of that bonus.
(ii)            For each calendar year during the Employment Term, you will
participate in the Company’s long-term incentive plan and receive awards
thereunder on an annual basis with a target value of 275% of Base Salary (the
“Target LTI Percentage”).  Such awards shall be upon terms and conditions
determined at the discretion of the Compensation Committee; provided that, the
long term incentive awards for the 2019 calendar year, which shall be made in
March 2019, shall have terms and conditions, other than Adjusted EBITDA targets,
that are substantially similar to those applicable to the long term incentive
awards made the Company’s chief executive officer during the 2018 calendar year.



--------------------------------------------------------------------------------

3.            Duties.
(a)          You will serve as President and Chief Executive Officer of the
Company, subject to the direction and control of, and reporting to, the Board
and you will have duties, responsibilities, and authority commensurate with
those of an executive serving in such position.  Your principal office will be
located at the Company’s headquarters in Boca Raton, Florida.  You will maintain
your principal residence within a 25 mile radius of the Company’s headquarters.
(b)          You will devote your full business time, energies and attention to
the business and affairs of the Company and its subsidiaries (except during
vacation periods and periods of illness or other incapacity), if any; provided,
however, you may serve as non-executive Chairman of the Board of Directors of
Clark Group Holdings, LLC, any of its subsidiaries in existence on the date of
this Agreement or any of its subsidiaries created thereafter in connection with
an internal reorganization, recapitalization, securitization or organic growth
and not in connection with an acquisition (collectively, “CGH”) so long as the
business of such companies is not competitive with the business in which the
Company is engaged; provided that, it is hereby acknowledged and agreed that,
for purposes of this Agreement, CGH will not be deemed to be competitive or in
competition with the business of the Company or its subsidiaries solely by
reason of providing non-competitive services to any business that is competitive
with the Company or its subsidiaries.  Subject in each case to the prior
approval of the Board, you may participate in civic, charitable or industry
activities (including service on a not for profit board).
(c)          You will, except as otherwise provided herein, be subject to the
Company’s written rules, practices and policies applicable to the Company’s
senior executive employees to the extent such written rules, practices and
policies have previously been provided to you, whether on or prior to the date
hereof or thereafter.
4.            Benefits.  You will be entitled to such benefits, if any, as are
generally provided by the Company to its employees, subject to satisfying the
applicable eligibility requirements.  The foregoing, however, will not be
construed to require the Company to establish any such plans or to prevent the
Company from modifying or terminating any such plans, and no such action or
failure thereof will affect this Agreement. You will be entitled to four (4)
weeks paid vacation per annum in accordance with Company’s vacation policy in
effect from time to time.
5.            Expenses.  The Company will reimburse you for reasonable expenses,
including travel expenses and business class air travel incurred by you in
connection with the business of the Company upon the presentation by you of
appropriate substantiation for such expenses in accordance with the Company’s
expense reimbursement policy.  The Company shall reimburse you on an after-tax
basis for all reasonable attorneys’ fees and costs incurred by you in the
negotiation of this Agreement and on a pre-tax basis for the annual cost of your
YPO dues.
6.            Restrictive Covenants.
(a)          Non-Competition.  During such time as you will be employed by the
Company, and for a period of two years thereafter, you will not, without the
written consent of the Board, directly or indirectly become associated with,
render services to, invest in, represent, advise or otherwise participate as an
officer, employee, director, stockholder, partner, agent of or consultant for,
any business which is conducted in any of the jurisdictions in which the
Company’s business is conducted and which is competitive with the business in
which the Company is engaged; provided, however, that nothing herein will
prevent you from acquiring up to 3% of the securities of any company listed on a
national securities exchange or quoted on the NASDAQ quotation system, provided
your involvement with any such company is solely that of a stockholder.
(b)          Non-Interference.  You agree that during such time as you will be
employed by the Company, and for a period of two years thereafter you will not
without the written consent of the Board, for your own account or for the
account of any other person, intentionally interfere with the Company’s
relationship with any of its suppliers, customers or employees.


2

--------------------------------------------------------------------------------

(c)          Reformation.  The parties hereto intend that the covenants
contained in this Section 6 will be deemed a series of separate covenants for
each country, state, county and city in which the Company’s business is
conducted.  If, in any judicial proceeding, a court will refuse to enforce all
the separate covenants deemed included in this Section 6 because, taken
together, they cover too extensive a geographic area, the parties intend that
those of such covenants (taken in order of the countries, states, counties and
cities therein which are least populous) which if eliminated would permit the
remaining separate covenants to be enforced to the maximum extent permitted in
such proceeding will, for the purpose of such proceeding, be deemed eliminated
from the provisions of this Section 6.  For purposes of Section 6, the term
“Company” will include the Company and each subsidiary of the Company.
7.            Confidentiality, Non-Interference and Proprietary Information.
(a)          Confidentiality.  In the course of your employment by the Company
hereunder, you will have access to confidential or proprietary data or
information of the Company and its operations.  You will not at any time divulge
or communicate to any person nor will you direct any Company employee to divulge
or communicate to any person (other than to a person bound by confidentiality
obligations similar to those contained herein and other than as necessary in
performing your duties hereunder or to comply with legal process) or use to the
detriment of the Company or for the benefit of any other person, any of such
data or information.  The provisions of this Section 7(a) will survive your
employment hereunder, whether by the normal expiration thereof or otherwise. 
The term “confidential or proprietary data or information” as used in this
Agreement will mean information not generally available to the public or
generally known within the relevant industry, including, without limitation,
personnel information, financial information, customer lists, supplier lists,
trade secrets, information regarding operations, systems, services, knowhow,
computer and any other processed or collated data, computer programs, pricing,
marketing and advertising data.  Nothing in this agreement shall prohibit or
impede you from making disclosures to any federal, state or local governmental
or law enforcement branch, agency or entity with respect to possible violations
of any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any of the foregoing that are protected under the whistleblower
provisions of any such law or regulation. You shall have no obligation to obtain
any authorization or give any notice to the Company regarding any such
communication or disclosure.
(b)          Proprietary Information and Disclosure.  You agree that you will at
all times promptly disclose to the Company (which, for the purposes of this
Section 7, will include the Company and any subsidiaries and affiliates of the
Company), in such form and manner as the Company may reasonably require, any
inventions, improvements or procedural or methodological innovations, programs
methods, forms, systems, services, designs, marketing ideas, products or
processes (whether or not capable of being trade-marked, copyrighted or
patented) conceived or developed or created by you during or in connection with
your employment hereunder and which relate to the business of the Company and
any subsidiaries or affiliates (“Intellectual Property”).  You agree that all
such Intellectual Property will be the sole property of the Company.  You
further agree that you will execute such instruments and perform such acts as
may reasonably be requested by the Company to transfer to and perfect in the
Company all legally protectable rights in such Intellectual Property.
(c)          Return of Property.  All written materials, records and documents
made by you or coming into your possession during your employment concerning any
products, processes or equipment, manufactured, used, developed, investigated or
considered by the Company or otherwise concerning the business or affairs of the
Company, will be the sole property of the Company, and upon termination of your
employment, or upon request of the Company during your employment, you will
promptly deliver same to the Company.  In addition, upon termination of your
employment, or upon request of the Company during your employment, you will
deliver to the Company all other Company property in your possession or under
your control, including, but not limited to, financial statements, marketing and
sales data, patent applications, drawings and other documents.
8.            Equitable Relief.  With respect to the covenants contained in
Sections 6 and 7 of this Agreement, you agree that any remedy at law for any
breach of said covenants may be inadequate and that the Company will be entitled
(without the necessity of posting a bond) to specific performance or any other
mode of injunctive and/or other equitable relief to enforce its rights hereunder
or any other relief a court might award.


3

--------------------------------------------------------------------------------

9.            Earlier Termination.  Your employment hereunder will terminate on
the following terms and conditions:
(a)          This Agreement will terminate automatically on the earlier of your
voluntary resignation from employment without Good Reason or date of your death.
(b)          The Company may terminate your employment upon notice if you are
unable to perform your duties hereunder for 120 days (whether or not continuous)
during any period of 180 consecutive days by reason of physical or mental
disability.  The disability will be deemed to have occurred on the 120th day of
your absence or lack of adequate performance.
(c)          This Agreement will terminate immediately upon the Company sending
you written notice terminating your employment hereunder for Cause.  “Cause”
means (i) an act or acts of fraud or dishonesty by you which results in the
personal enrichment of you or another person or entity at the expense of the
Company; (ii) your pleading of guilty or nolo contendere to, or conviction of
(x) any felony (other than third degree vehicular infractions), or (y) of any
other crime or offense involving misuse or misappropriation of money or other
property; (iii) your knowing, intentional and material breach of the Company’s
Code of Conduct for Senior Officers; or (iv) your gross negligence or willful
misconduct with respect to your duties that results in material harm to the
Company.
(d)          Your employment under this Agreement will terminate immediately
upon (w) the Company’s sending you written notice terminating your employment
hereunder without Cause for any reason or for no reason, (x) the Company’s
sending you written notice of non-renewal pursuant to the proviso set forth in
the first sentence of Section 1 above, or (y) your delivery to the Company of a
written notice of your resignation for Good Reason.  “Good Reason” means, if
without your written consent, any of the following events occurs that are not
cured by the Company within 30 days after you have given the Company written
notice specifying the occurrence of such Good Reason event, which notice must be
given by you to the Company within 90 days after your becoming aware of the
occurrence of the Good Reason event: (i) a material diminution in your then
authority, duties or responsibilities or assignment of duties and
responsibilities that are materially inconsistent with your status, title or
position; (ii) a diminution in your Base Salary, Target Annual Bonus Percentage
or Target LTI Percentage; (iii) a relocation of your principal business location
to a location more than 25 miles outside of Boca Raton, Florida; or (iv) any
material breach of this Agreement by the Company.  Notwithstanding the previous
provisions of this Section 9(d), it shall not be an event of Good Reason under
this Agreement for the Company (i) to adopt (or subsequently amend) one or more
claw-back, mandatory deferral or other risk management policies related to the
Company’s incentive compensation plans or arrangements, or (ii) to adopt (or
subsequently amend) stock ownership guidelines related to the Company’s common
stock or (iii) to subject the compensation payable to the you under this
Agreement to these policies or guidelines; provided that, except as otherwise
required by law, such policies are generally applicable to the Company’s
executive officers.  Your resignation hereunder for Good Reason will not occur
later than 180 days following the initial date on which the event you claim
constitutes Good Reason occurred.


4

--------------------------------------------------------------------------------

(e)          Upon a termination of your employment pursuant to clauses (w) and
(y) of Section 9(d) above, the Company’s sole obligation to you will be to pay
or provide to you:  (i) the Accrued Amounts (as defined below) and, (ii) subject
to Section 9(g), to pay you continued payments of the Base Salary in effect at
the time of such termination in accordance with the Company’s policies and
regular payroll practices for a period of 24 months following the date of
termination, and (iii) an amount equal to two times the average actual Bonus
paid in the immediately prior three (3) calendar years or, in the event you were
not an employee during the immediately prior three calendar years, an amount
equal to two times the Bonus you would have earned during the year in which the
termination of your employment occurs (such amount to be determined by the
Compensation Committee) and (iv) benefits elected by you at the time of such
termination in accordance with the Company’s policies for a period of 24 months
following the date of termination; provided, that the first payment of the
Severance Payment will be made on the 60th day after the date of termination,
and will include payments that were otherwise due prior thereto; provided,
further, that any and all unvested stock appreciation rights, restricted stock,
performance share awards (at target level performance), stock options or other
equity (including, for the avoidance of doubt, all long term incentive awards
pursuant to Section 2(a)(ii) above) shall immediately vest upon such termination
without Cause or for Good Reason (collectively, “Severance Payment”).  Upon a
termination of your employment pursuant to clause (x) of Section 9(d) above, the
Company’s sole obligation to you will be to pay you (i) the Accrued Amounts and
(ii) subject to Section 9(g), to pay you continued payments of Base Salary in
effect at the time of such termination in accordance with the Company’s policies
and regular payroll practices for a period of 18 months following the date of
termination (the “Non-Renewal Payment”), provided, that the first payment of the
Non-Renewal Payment will be made on the 60th day after the date of termination,
and will include payments that were otherwise due prior thereto. 
Notwithstanding the foregoing, if you are or become eligible for severance
benefits under the Company’s Executive Severance Plan (as in effect on the
Effective Date, as thereafter amended, or any similar plan or arrangement
adopted by the Company in replacement thereof, the “Severance Plan”), the
Company will pay you the amounts and provide you with the benefits provided in
the Severance Plan subject to the terms and conditions thereof to the extent
such payments and benefits exceed the Severance Payment or Non-Renewal Payment,
as applicable.
(f)          Except as specifically set forth in Sections 9(d) and (e) above,
upon termination of your employment for any reason, the Company’s obligations
hereunder will cease other than to provide you with (collectively, the “Accrued
Amounts”):
(i)            any unpaid Base Salary through the date of termination payable in
accordance with the Company’s regular payroll practices;
(ii)            reimbursement for any unreimbursed business expenses incurred
through the date of termination paid promptly in accordance with Sections 5 and
17(b)(iv);
(iii)            payment for any accrued but unused vacation and sick time in
accordance with Company policy, payable within thirty (30) days following the
termination of your employment; and
(iv)            all other applicable payments or benefits to which the you may
be entitled under, and paid or provided in accordance with, the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement.
(g)          The Severance Payment and the Non-Renewal Payment, as applicable,
will only be payable to you if within 60 days following the date of termination
you execute and deliver to the Company a fully effective and irrevocable release
of claims against the Company and related parties in the form attached hereto as
Exhibit A.
(h)          You will not be required to seek other employment or to attempt in
any way to reduce the Severance Payment payable to you hereunder and there shall
be no offset against the Severance Payment on account of any remuneration
attributable to any subsequent employment that you may obtain.
10.            Representation and Warranty.  The execution, delivery and
performance of this Agreement by you will not conflict with or result in a
violation of any agreement to which you are a party or any law, regulation or
court order applicable to you.
11.            Effectiveness; Entire Agreement; Modification.  This Agreement
constitutes the full and complete understanding of the parties and will, on the
Effective Date, supersede all prior agreements between the parties with respect
to your employment arrangements.  No representations, inducements, promises,
agreements or understandings, oral or otherwise, have been made by either party
to this Agreement, or anyone acting on behalf of either party, which are not set
forth herein, or any others are specifically waived.  This Agreement may not be
modified or amended except by an instrument in writing signed by the party
against which enforcement thereof may be sought.


5

--------------------------------------------------------------------------------

12.            Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.
13.            Waiver of Breach.  The waiver of either party of a breach of any
provision of this Agreement, which waiver must be in writing to be effective,
will not operate as or be construed as a waiver of any subsequent breach.
14.            Notices.  All notices hereunder will be in writing and will be
sent by express mail or by certified or registered mail, postage prepaid, return
receipt requested, if to you, to your residence as listed in the Company’s
records, and if to the Company to:
Cross Country Healthcare, Inc.
5201 Congress Avenue
Boca Raton, FL 33487
Attention: General Counsel
15.            Assignability; Binding Effect.  This Agreement is personal to you
and may not be assigned by you.  This Agreement will be binding upon and inure
to the benefit of you, your legal representatives, heirs and distributees, and
will be binding upon and inure to the benefit of the Company, its successors and
assigns.
16.            Governing Law.  All questions pertaining to the validity,
construction, execution and performance of this Agreement will be construed and
governed in accordance with the laws of the State of Florida, without regard to
the conflicts or choice of law provisions thereof.
17.            Tax Matters.
(a)           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)           SECTIONS 409A.
(i)   Although the Company does not guarantee the tax treatment of any payments
under this Agreement, the intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
in accordance with the foregoing.  In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on you
by Code Section 409A or any damages for failing to comply with Code Section
409A.
(ii)  Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on your date of termination you are deemed to be a “specified
employee” within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology under Code Section 409A, any payments or benefits due upon a
termination of your employment under any arrangement that constitutes a
“deferral of compensation” within the meaning of Code Section 409A (whether
under this Agreement, any other plan, program, payroll practice or any equity
grant) and which do not otherwise qualify under the exemptions under Treas.
Regs. Section 1.409A-1 (including without limitation, the short-term deferral
exemption and the permitted payments under Treas. Regs. Section
1.409A-1(b)(9)(iii)(A)), will be delayed and paid or provided to you in a lump
sum (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay), on the earlier of (i) the date which
is six months and one day after your separation from service (as such term is
defined in Code Section 409A) for any reason other than death, and (ii) the date
of your death, and any remaining payments and benefits will be paid or provided
in accordance with the normal payment dates specified for such payment or
benefit.
6

--------------------------------------------------------------------------------



(iii)  Notwithstanding anything in this Agreement or elsewhere to the contrary,
a termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of your employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms will
mean “separation from service” and the date of such separation from service will
be the date of termination for purposes of any such payment or benefits.


(iv)  Any taxable reimbursement of costs and expenses by the Company provided
for under this Agreement will be made in accordance with the Company’s
applicable policy and this Agreement but in no event later than December 31 of
the calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.  With regard to any provision in this Agreement that
provides for reimbursement of expenses or in-kind benefits, except as permitted
by Code Section 409A, (x) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (y) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (y) will not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.


(v)  Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period will be within
the sole discretion of the Company.


(vi)  With regard to any installment payments provided for under this Agreement,
each installment thereof will be deemed a separate payment for purposes of Code
Section 409A.





18.            Cooperation.  Subject to your other commitments, you agree to
reasonably cooperate (but only truthfully) with the Company and provide
information as to matters which you were personally involved, or have
information on, during your employment with the Company and which are or become
the subject of litigation or other dispute.  The Company shall pay for any
reasonable out-of-pocket expenses incurred by you in connection with your
performance of the obligations pursuant to this Section 18.


19.            Intentionally Omitted.
7

--------------------------------------------------------------------------------



20.            Clawback.  You agree that all compensation paid to you shall be
subject to any clawback policy adopted by the Board or an authorized committee
thereof with regard to compensation paid to executive officers of the Company in
the event of inaccurate financial statements or inaccuracy in the underlying
information utilized to calculate any compensation, including without limitation
any clawback policy adopted to comply with Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act; provided that, except as otherwise
required by law, such policies are generally applicable to the Company’s
executive officers.
21.            Headings.  The headings of this Agreement are intended solely for
convenience of reference and will be given no effect in the construction or
interpretation of this Agreement.
22.            Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
23.            Waiver.  The Company and you each waive any right to trial by
jury in any action, suit or proceeding with respect to this Agreement.
24.            Indemnification and D&O Insurance.  The Company agrees to
indemnify and hold you harmless to the fullest extent permitted by the laws of
the State of Delaware (including advancement of expenses) as provided in the
Company’s charter and by-laws as in effect on the date hereof and shall maintain
and pay the full cost of directors and officers liability insurance policy the
Board deems adequate for you to cover any such liability.  This provision shall
survive any termination of your employment hereunder.
25.            Review of this Agreement.  You acknowledge that you have (a)
carefully read this Agreement, (b) had an opportunity to consult with
independent counsel with respect to this Agreement and (c) entered into this
Agreement of your own free will.


(SIGNATURE PAGE FOLLOWS)


8

--------------------------------------------------------------------------------



If this letter correctly sets forth our understanding, please sign the duplicate
original in the space provided below and return it to the Company, whereupon
this will constitute the employment agreement between you and the Company
effective and for the term as stated herein.
 
 
CROSS COUNTRY HEALTHCARE, INC.
 
 
 
 
 
 
 
By:

/s/ Thomas C. Dircks
 
 
 
Name:
Thomas C. Dircks
 
 
 
Title:
Chairman of the Board of Directors Agreed as of the date
 
 
 
 
first above written:
 
 
 
 
 
 
 
 
 
/s/ Kevin Clark
 
 
 
 
Kevin Clark
 
 
 
 



9

--------------------------------------------------------------------------------

EXHIBIT A


GENERAL RELEASE


General Release executed this _____ day of ________, 20__ by Kevin Clark
(“Clark”);


For and in consideration of the Severance Payment set forth in the Employment
Agreement by and between Cross Country Healthcare, Inc. (the “Company”) and
Clark, dated January __, 2019 (“Agreement”), and for other valuable
consideration as set forth in the Agreement, Clark, for himself and for his
heirs, executors, administrators, trustees, legal representatives and assigns
(hereinafter, collectively referred to as “Releasors”), hereby forever release
and discharge the Company and any of its past, present, or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns and any of its or their past, present or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns (whether acting as
agents for the Company or in their individual capacities) (collectively referred
to as “Releasees”) from any and all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, by reason of any act, omission, transaction or
occurrence, including but not limited to claims based on information unknown to
Clark as of the time of his signing of this General Release for any reason
whatsoever, which Releasors ever had, now have or hereafter can, shall or may
have against Releasees up to and including the date of the execution of this
General Release.


Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:


(i)
any and all claims, relating to  Clark’s employment by the Company,  the terms
and conditions of such employment, employee benefits related to his employment,
the termination of his employment, and/or any of the events relating directly or
indirectly to or surrounding such termination;



(ii)
any and all claims of discrimination, harassment, whistle blowing or retaliation
in employment (whether based on federal, state or local law, statutory or
decisional), including without limitation, all claims under The Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§
1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes-Oxley Act of 2002, Section 922 of the Dodd-Frank Act,
the Federal False Claims Act; the Florida Civil Rights Act of 1992 f/k/a Human
Rights Act of 1977, Fla. Stat. § 760.01 et seq.; Florida Equal Pay Law, Fla.
Stat. § 448.07, Fla. Stat. § 725.07; Florida AIDS Act, Fla. Stat. § 760.50;
Florida Law Sickle-Cell Trait Discrimination Law, Fla. Stat. §§ 448.075,
448.076; Florida Private Whistleblower Protection Law, Fla. Stat. § 448.101 et
seq.; Florida Public Whistle-Blower’s Act, Fla. Stat. § 112.3187 et seq.;
Florida Worker’s Compensation Retaliation Law, Fla. Stat. § 440.205; Florida
Unpaid Wages Law, Fla. Stat. § 448.08; Florida Minimum Wage Act, Fla. Stat. §§
448.109, 448.110; Florida Leave to Victims of Domestic Violence Act, Fla. Stat.
§ 741.313, and waivable rights under the Florida Constitution;

1

--------------------------------------------------------------------------------

(iii)
any and all claims for wrongful discharge or retaliatory discharge;



(iv)
any and all claims for damages of any kind whatsoever, including without
limitation compensatory, punitive, treble, liquidated  and/or consequential
damages;



(v)
any and all claims under any contract, whether express or implied;



(vi)
any and all claims for unintentional or intentional torts, for emotional
distress and for pain and suffering;



(vii)
any and all claims for violation of any statutory or administrative rules,
regulations or codes;



(viii)
any and all claims for attorneys’ fees, costs, disbursements, wages, bonuses,
benefits, vacation and/or the like;



which Releasors ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this General Release.


Without limiting the generality or force or effect of this General Release, it
is explicitly understood and intended that the Severance Payment paid by the
Company shall be deemed to satisfy all claims by Clark for backpay, frontpay,
bonus payments, benefits or compensation of any kind (or the value thereof),
and/or for liquidated damages or punitive damages (under any applicable statute
or at common law).


Notwithstanding any provision of this General Release to the contrary, by
executing this General Release, Clark is not releasing (i) any claims relating
to his rights under  Section 9 of the Agreement, (ii) any claims that cannot be
waived by law or that arise after the date on which Clark executes this General
Release (so long as the events giving rise to such claims also arose after the
date on which Clark executes this General Release), (iii) any rights as a
stockholder of the Company, (iv) any claims for benefits under any D&O or other
similar policy maintained by the Company, (v) any rights to indemnification,
advancement and reimbursement of legal fees and expenses, or contribution that
Clark may have as a former officer or director of the Company or its
subsidiaries, or (vi) Clark’s right to accrued, vested benefits due to
terminated employees under any employee benefit plan of the Company in which he
participated (excluding any severance or similar plan or policy), in accordance
with the terms thereof (including his right to elect COBRA continuation
coverage).


2

--------------------------------------------------------------------------------

This General Release may not be changed orally.


Clark recognizes and acknowledges that his employment relationship with the
Company has been permanently and irrevocably severed and that he is therefore
not eligible for rehire or re-employment with the Company at any time in the
future and hence covenants that at no time will he seek employment with or to be
hired by the Company.  Clark acknowledges and agrees that if he does seek such
employment or relationship, a rejection will not constitute a violation of the
Agreement, this General Release or any law, and he will not claim that such
rejection is a violation of the Agreement, this General Release or any law. 
Clark acknowledges further that such representation constitutes a material
inducement for the Company entering into the Agreement.
Clark represents and warrants that by virtue of the foregoing, he has waived any
relief available to him (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this General Release. Therefore, he agrees that he will not
seek or accept any award or settlement from any source or proceeding (including
but not limited to any proceeding brought by any other person or by any
government agency) with respect to any claim or right waived in this General
Release.  He affirms that he has disclosed to the Company any information he has
concerning any conduct involving the Releasees, that he has any reason to
believe may be fraudulent or unlawful.  He further agrees, to the maximum extent
permitted by law, that he will not, at any time hereafter, commence, maintain,
prosecute in as a party, or permit to be filed by any other person on his
behalf, any action or proceeding of any kind (judicial or administrative) (on
his own behalf and/or on behalf of any other person and/or on behalf of or as a
member of any alleged class of person) in any court or agency, or participate in
any action, suit or proceeding (unless compelled by legal process or court
order), against the Releasees with respect to any claim released pursuant to
this General Release.
Any claim or counterclaim by the Company to enforce this General Release shall
not be deemed retaliatory.
Clark represents and warrants that he has had the opportunity to consult with an
attorney before signing this General Release; that he has had the opportunity to
consider the terms of this General Release; and that he has executed this
General Release after consulting with an attorney of his choice, who has
answered to his satisfaction any and all questions he has regarding this General
Release, its terms and consequences.  Clark further represents and warrants that
he has read this General Release in its entirety, fully understands all of its
terms, and voluntarily assents to all terms and conditions contained herein.


This General Release is not intended, and shall not be construed, as an
admission that the Releasees have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrongdoing whatsoever against Clark or otherwise.


This General Release shall not become effective until the eighth day following
Clark’s signing of this General Release (“effective date”) and Clark may at any
time prior to the effective date revoke this General Release by giving notice in
writing of such revocation to the Company’s General Counsel.  In the event that
Clark revokes this General Release prior to the eighth day after his execution
thereof, this General Release, and the promises contained therein, shall
automatically be deemed null and void.
3

--------------------------------------------------------------------------------

Clark acknowledges that he has been advised in writing to consult with an
attorney before signing this General Release; and that he has been afforded the
opportunity to consider the terms of this General Release for twenty-one (21)
days prior to its execution.  Clark further acknowledges that he has read this
General Release in its entirety; that he fully understands all of its terms and
their significance; that he has signed it voluntarily and of his own free will;
and that he intends to abide by its provisions without exception.




 
 
 
KEVIN CLARK



4